Order entered October 6, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00989-CR

                                 ROSICK HILL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F-1171579-K

                                          ORDER
       The Court has before it appellee the State of Texas’s October 5, 2016, Second Motion for

Extension of Time to File Brief. We GRANT the motion and DIRECT the Clerk to file

appellee’s brief tendered with its Second Motion for Extension of Time.


                                                     /s/   ROBERT M. FILLMORE
                                                           PRESIDING JUSTICE